DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on September 20, 2021.  
Claims 1, 9 and 20 are amended. 
Claims 11-19 are withdrawn.
Claim 8 is cancelled.
Claims 1-7, 9-10, and 20-21 are pending.
 
Response to Amendment
Amendments to Claims 1, 9, and 20 are acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,055,377 Yair, in view of US 2018/0253680 Jahani, and further in view of US 2015/0120373 Bajaj.

As per Claim 1, Yair discloses a computer-implemented system for managing inventory in a fulfillment center, the system comprising:
at least one user-device including an interactive element configured to receive a user input, wherein the interactive element comprises at least one sub-element displayed therein (Yair: Column 4, lines 23-25, device that the user uses, and Column 10, lines 19-25 the user inputs an exception);
a memory storing instructions (Yair: Colum 2, lines 54-56, computer-readable storage media); and
send, to the at least one user-device for display, the supplement request to transport the item from a first zone to a picking zone of the fulfillment center (Yair: Column 3, lines 47-54, instructions “to move materials from a source storage bin to a destination storage bin, or from bin to resource, and from resource to bin within a warehouse complex at a specified point in time.”);
generate a dynamically adjusted order of urgency for the generated supplement request based on a delivery schedule for the item and the quantity of the item available (Yair: Column 4, lines 66-67 and Column 5, lines 1-20, picking instructions include quantity and based on the picking schedule prioritize picking order based on pick completion date/time (delivery schedule)), 
send, to the at least one user-device, an indication requesting to prioritize transportation of the item based on the dynamically adjusted order of urgency (Yair: Column 5, lines 6-20, prioritize picking order based on pick completion date/time (delivery schedule));
send, to the at least one sub-element, a first indication requesting input of identification information (Yair: Column 7, lines 48-51, user confirms the source location from where the material should be picked);
receive, from at least one user-device, a first input to verify the identification information (Yair: Column 7, lines 48-51, user confirms the source location from where the material should be picked);
send, to at least one user-device for display, based on the identification information, an item identifier comprising at least one of a location information of the item in the first zone, a description of the item, or a supplemental quantity of the item to be transported to the picking zone (Yair: Column 4, lines 55-60, assigning a user to work in a given pick area including the location);
receive, from at least one user-device, a second input representing the item identifier (Yair: Column 7, lines 64-67 and Column 8, lines 1-7, user verifies the material in a location);
send, to at least one user-device for display, a second indication requesting recording of the location information of the item, the description of the item, and the supplemental quantity of the item to be moved to the picking zone (Yair: Column 10, lines 6-11, the user informs the system about the end of the picking activity and completion is recorded with a timestamp and pick details); and
store the first input, the second input and the recorded information in a database associated with the computer-implemented system (Yair: Column 10, lines 6-11, the user informs the system about the end of the picking activity and completion is recorded with a timestamp and pick details).

Yair fails to disclose a computer-implemented system for managing inventory in a fulfillment center, the system comprising:
at least one processor configured to execute the instructions to:
determine a quantity of an item available for picking;
generate a supplement request for the item based on a comparison of the quantity of the item available with a predefined quantity of the item, wherein the predefined quantity comprises a safety amount based on a popularity of the item, wherein a safety amount for a less popular item is lower than a safety amount for a more popular item.

Jahani teaches a computer-implemented system for managing inventory in a fulfillment center, the system comprising:
at least one processor configured to execute the instructions (Jahani: [0011], a processor to execute program code instructions) to:
determine a quantity of an item available for picking (Jahani: [0096], keeps track of real-time inventory and schedules the replenishments);
generate a supplement request for the item based on a comparison of the quantity of the item available with a predefined quantity of the item, wherein the predefined quantity comprises a safety amount based on a popularity of the item (Jahani: [0083], historical time-based demand (popularity of an item at a given time) data provides information for the models, and [0096], keeps track of real-time inventory and schedules the replenishments based on real-time inventory thereby generating a supplement request for the item based on real-time inventory and desired quantities on hand, [0440] demand patterns are determined using standard deviation, the use of standard deviation takes the predicted amount and adds to it the standard deviation to account for variance, thus standard deviation calculates a safety amount based on demand).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yair to include determining a quantity of an item available for picking and generating a supplemental request for the item based on a comparison of the quantity of the item available and a predefined quantity of the item as taught by Jahani, with the system for managing inventory as taught by Yair with the motivation of improving the picking and replenishment costs by dynamic SKU assignment and allocation (Jahani: [0222], lines 3-5).

Yair and Jahani fail to disclose a computer-implemented system for managing inventory in a fulfillment center, the system comprising:
wherein a safety amount for a less popular item is lower than a safety amount for a more popular item.

Bajaj teaches a computer-implemented system for managing inventory in a fulfillment center, the system comprising:
wherein a safety amount for a less popular item is lower than a safety amount for a more popular item (Bajaj: [0087] and [0091] determining safety stock value based on demand profiles of the different inventory. Items with a higher demand are considered more popular, and items with a lower demand are considered less popular).



As per Claim 2, Yair fails to disclose the system wherein the predefined popularity of the item is graded based on a shelf-time of the item in a picking zone of the fulfillment center.
Jahani teaches the system wherein the predefined popularity of the item is graded based on a shelf-time of the item in a picking zone of the fulfillment center (Jahani: [0501], [0506], and [0524]).

The motivation to combine the teachings of Jahani within the Yair reference is discussed in the rejection of Claim 1, and incorporated therein.

As per Claim 3, Yair fails to disclose the system wherein the at least one processor is configured to access the recorded information in the database to generate the supplement request.



The motivation to combine the teachings of Jahani within the Yair reference is discussed in the rejection of Claim 1, and incorporated therein.

As per Claim 4, Yair discloses the system, wherein the comparison comprises determining whether the quantity of the item available for picking is less than the predefined quantity of the item (Yair: Column 9, lines 28-30 and 59-64).

As per Claim 5, Yair discloses the system, wherein the at least one processor is configured to further execute the instructions to generate the supplement request in response to determining that the quantity of the item available for picking is less than the predefined quantity of the item in the picking zone (Yair: Column 9, lines 28-30 and 59-64).

As per Claim 6, Yair discloses the system, wherein the at least one processor is configured to further execute the instructions to: receive a plurality of supplement requests from the system; and arrange the received plurality of supplement requests in an order of urgency (Yair: Column 5, lines 6-20).

As per Claim 7, Yair discloses the system, wherein the at least one processor is configured to further execute the instructions to determine the order of urgency based on a critical pull time for the item (Yair: Column 5, lines 6-20).

As per Claim 9, Yair discloses the system, wherein the at least one processor is configured to further execute the instructions to send, to at least one user-device, an indication of a transportation means to transport the item from the first zone to the picking zone, the indication being based on the supplement request (Yair: Column 5, lines 26-34).

As per Claim 10, Yair discloses the system, wherein the at least one processor is configured to further execute the instructions to receive, from at least one user-device, information associated with an identifier scanned from the user-device (Yair: Column 2, lines 35-36).

As per Claim 20, Yair discloses a computer-implemented method for moving items between physical zones in a fulfillment center, the method comprising:
sending, to at least one user-device for display, the supplement request to transport the item from a first zone to a second zone of the fulfillment center, wherein the at least one user-device comprises an interactive element configured to receive a user input (Yair: Column 3, lines 47-54, instructions to move materials from a source storage bin to a destination storage bin, or from bin to resource, and from 
sending, to the at least one user-device, a dynamically adjusted order of urgency for the generated supplement request based on a delivery schedule for the item and the quantity of the item available, and an indication requesting to prioritize transportation of the item based on the adjusted order of urgency (Yair: Yair: Column 4, lines 66-67 and Column 5, lines 1-20, picking instructions include quantity and based on the picking schedule prioritize picking order based on pick completion date/time (delivery schedule));
sending, to at least one user-device for display, a first indication requesting input of identification information (Yair: Column 7, lines 48-51, user confirms the source location from where the material should be picked); 
receiving, from at least one user-device, a first input to verify the identification information (Yair: Column 7, lines 48-51, user confirms the source location from where the material should be picked); 
sending, to at least one user-device for display, based on the identification information, an item identifier comprising at least one of a location information of the item in the first zone, a description of the item, or a supplemental quantity of the item to be transported to the second zone (Yair: Column 4, lines 55-60, assigning a user to work in a given pick area including the location); 
receiving, from at least one user-device, a second input representing the item identifier (Yair: Column 7, lines 64-67 and Column 8, lines 1-7, user verifies the material in a location); 
sending, to at least one user-device for display, a second indication requesting recording of the location information of the item, the description of the item, and the supplemental quantity of the item to be moved to the second zone (Yair: Column 10, lines 6-11, the user informs the system about the end of the picking activity and completion is recorded with a timestamp and pick details); and 
sending, to at least one user-device for display, a work request to transport a replenishment quantity of an item from the second zone to a picking zone of the fulfillment center (Yair: Column 8, lines 36-44, the system directs the user to place the quantity in another location and Column 9, lines 4-13, directed to place the pick to a new position in the pick path); 
sending, to at least one user-device for display, a third indication requesting recording of a location information of the item in the second zone, a description of the item, and the replenishment quantity of the item to be transported to the picking zone (Yair: Column 8, lines 36-44, the system directs the user to place the quantity in another location and Column 9, lines 4-13, directed to place the pick to a new position in the pick path); 
receiving, from at least one user-device, a third input indicating whether a moving device configured to transport the replenishment quantity of the item is full (Yair: Column 8, lines 36-65, determining that there isn’t enough room on a handling unit (moving device) or that the handling device is full, this can be reported as an exception from the user); 
sending, to at least one user-device for display, a fourth indication requesting a storage space in the picking zone based on the received third input 
sending, to at least one user-device for display, a fifth indication requesting recording at least one of a location information of the storage space in the second zone, the replenishment quantity of the item shelved, and the description of the item shelved (Yair: Column 8, lines 36-44, the system directs the user to place the quantity in another location and Column 9, lines 4-13, directed to place the pick to a new position in the pick path); 
receiving, from at least one user-device, a fourth input to determine whether each of the replenishment quantity of the item is shelved (Yair: Column 10, lines 6-11, the user informs the system about the end of the picking activity and completion is recorded with a timestamp and pick details); and 
storing each of the first input, the second input, the third input, the fourth input, and recorded information in a database associated with the computer-implemented system (Yair: Column 10, lines 6-11, the user informs the system about the end of the picking activity and completion is recorded with a timestamp and pick details).

Yair fails to disclose a computer-implemented method for moving items between physical zones in a fulfillment center, the method comprising:
determining, using a computer-implemented system, a quantity of an item available for picking; 
generating, using the computer-implemented system, a supplement request for the item based on a comparison of the quantity of the item available with a predefined quantity of the item, wherein the predefined quantity comprises a safety amount based on a popularity of the item, wherein a safety amount for a less popular item is lower than a safety amount for a more popular item;
wherein the indication comprises a graphical, textual, or audible notification by a sub-element of the interactive element;
requesting shelving of each of the replenishment quantity of the item in a storage space. 

Jahani teaches a computer-implemented method for moving items between physical zones in a fulfillment center, the method comprising:
determining, using a computer-implemented system, a quantity of an item available for picking a quantity of an item available for picking (Jahani: [0096], keeps track of real-time inventory and schedules the replenishments); 
generating, using the computer-implemented system, a supplement request for the item based on a comparison of the quantity of the item available with a predefined quantity of the item, wherein the predefined quantity comprises a safety amount based on a popularity of the item (Jahani: [0083], historical time-based demand (popularity of an item at a given time) data provides information for the models, and [0096], keeps track of real-time inventory and schedules the replenishments);
requesting shelving of each of the replenishment quantity of the item in a storage space (Jahani: [01000], a picking area of the warehouse that is a shelving area).

The motivation to combine the teachings of Jahani within the Yair reference is discussed in the rejection of Claim 1, and incorporated therein.

Yair and Jahani fail to disclose a computer-implemented method for moving items between physical zones in a fulfillment center, the method comprising:
wherein a safety amount for a less popular item is lower than a safety amount for a more popular item;
wherein the indication comprises a graphical, textual, or audible notification by a sub-element of the interactive element.

Bajaj teaches a computer-implemented method for moving items between physical zones in a fulfillment center, the method comprising:
wherein a safety amount for a less popular item is lower than a safety amount for a more popular item (Bajaj: [0087] and [0091] determining safety stock value based on demand profiles of the different inventory. Items with a higher demand are considered more popular, and items with a lower demand are considered less popular);
wherein the indication comprises a graphical, textual, or audible notification by a sub-element of the interactive element (Bajaj: [0067], visual output may include graphics, text, icons, video, and any combination thereof).
 
The motivation to combine the teachings of Bajaj within the Yair and Jahani references is discussed in the rejection of Claim 1, and incorporated therein.

As per Claim 21, Yair and Jahani fail to disclose the system, wherein the interactive element comprises a sub-element that provides an indication of request type through highlighting, a flashing visual indication, or an audible read-out of displayed text.

Bajaj teaches the system, wherein the interactive element comprises a sub-element that provides an indication of request type through highlighting, a flashing visual indication, or an audible read-out of displayed text (Bajaj: [0127]-[0128]).

The motivation to combine the teachings of Bajaj within the Yair and Jahani references is discussed in the rejection of Claim 1, and incorporated therein.



Response to Arguments

Applicant's arguments filed September 20, 2021 have been fully considered but they are not persuasive.

Applicant argues that the cited prior art fail to disclose “generate a dynamically adjusted order of urgency for the generated supplement request based on a delivery schedule for the item and the quantity of the item available” as recited by claim 1 and similarly recited by claim 20.  Applicant’s Specification is silent as to a specific definition of a dynamically adjusted order of urgency.  It is the examiner’s interpretation that the “dynamically adjusted order of urgency” is that the priority of supplement requests is adjusted based on current information about the delivery schedule and quantity of the items available.  Yair discloses that bundle assignment to users is prioritized based on desired picking completion time (delivery schedule) (Yair: Column 11, lines 50-59).  Picking operation needs to be accurate to achieve an on time delivery (Yair: Column 1, lines 16-18).  Yair discloses that picking instructions include quantities (Yair: Column 4, lines 66-67) threshold quantities can be set and based on an absolute quantity value (Yair: Column 8, lines 19-24), and the picks are further prioritized based on pick completion date/time (Yair: Column 5, lines 14-20).  Completion date/time is understood to be a delivery schedule and the threshold quantities are understood to be adjusting the order based on a quantity meeting a threshold.  Yair further discloses changing or updating the picking instructions based on an update that a bin location has a stock .


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/           Examiner, Art Unit 3687                                                                                                                                                                                             
/FAHD A OBEID/           Supervisory Patent Examiner, Art Unit 3687